Citation Nr: 0114930	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-22 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to April 28, 1999 for 
the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which effectuated the Board's 
grant of entitlement to TDIU as of April 28, 1999.

In a July 200 rating decision, the RO increased the schedular 
evaluation for asthma from 60 percent to 100 percent, 
effective August 11, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's present claim for entitlement to TDIU was 
received by the RO in August 1990.

3.  The veteran's service-connected disabilities include 
asthma and a fracture of the left ulna and radius.

4.  The veteran's claim of entitlement to TDIU was granted by 
the Board in July 1999, and, in the appealed August 1999 
rating decision, the RO effectuated this grant as of April 
28, 1999.

5.  The earliest evidence of record indicating that the 
veteran's service-connected disabilities, specifically his 
asthma, precluded substantially gainful employment is a 
medical statement dated on April 28, 1999.




CONCLUSION OF LAW

The criteria for an effective date prior to April 28, 1999 
for the grant of entitlement to TDIU have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 
4.16 (2000); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (relevant sections of which 
are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the veteran has not informed the RO of any 
evidence, medical or otherwise, that is not presently of 
record and would further support his claim.  

The Board is aware that this claim was procedurally developed 
by the RO prior to the passage of the VCAA, and the veteran 
was not informed of its provisions prior to the certification 
of his appeal to the Board.  However, in the November 1999 
Statement of the Case, the RO informed the veteran of the 
type of evidence that would be needed to substantiate this 
claim.  This action on the part of the RO is tantamount to 
compliance with the newly enacted notice provisions of the 
VCAA, and the Board is satisfied that no prejudice will 
result from the Board's adjudication of this claim at the 
present time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Indeed, a further remand solely for the procedural 
step of issuing a Supplemental Statement of the Case 
containing the provisions of the VCAA would result only in 
delay and would not, ultimately, be helpful to the veteran's 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  

Generally, in cases involving increases, including claims of 
entitlement to TDIU, the effective date will be the date of 
the claim's receipt or the date entitlement arose, whichever 
is later.  However, in cases involving disability 
compensation, the effective date will be the earliest date at 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o) (2000).

In reviewing the relevant procedural history in this case, 
the Board observes that the veteran's initial application for 
entitlement to TDIU was received by the RO in August 1990, 
although the date stamp on the veteran's application does not 
specify which day of that month the application was received.  
The RO denied this claim in a June 1991 rating decision, and 
the veteran appealed this denial to the Board.  In a July 23, 
1999 decision, the Board granted entitlement to TDIU.  

In its decision, the Board discussed the medical evidence of 
record, including a December 1997 VA examination report and 
an October 1998 addendum from the same examiner, who had 
determined that the veteran was employable in positions that 
did not require strenuous exercise but allowed for treatment, 
in the form of inhalers and medication, on a regular basis.  
However, the Board predicated its grant on a letter, dated on 
April 28, 1999, from a VA doctor.  This doctor noted that the 
veteran "has severe bronchial asthma which has made him 
totally incapacitated" and that "100% disability is 
indicated."  Subsequently, in the appealed August 1999 
rating decision, the RO effectuated the grant of entitlement 
to TDIU as of April 28, 1999.

Again, in cases involving disability compensation, the 
effective date will be the date of the claim's receipt or the 
date entitlement arose, whichever is later; with increases 
specifically, the effective date will be the earliest date at 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o)(2)  (2000).  Here, 
the veteran's present claim was received by the RO in August 
1990, but there is no medical evidence of record dated prior 
to December 1997 addressing the effect of the veteran's 
service-connected disabilities on his employability.  
Moreover, the December 1997 VA examination report and 
subsequent October 1998 addendum, the earliest evidence of 
record addressing the specific question of employability, 
reflect that the veteran was capable of performing employment 
that did not require strenuous exercise and allowed for 
regular medical treatment.  The VA doctor's statement from 
April 28, 1999 contains the first medical opinion of record 
indicating that the veteran's service-connected asthma 
precluded substantially gainful employment.

The Board acknowledges the veteran's argument that he was 
unable to find work for several years prior to the April 28, 
1999 date.  However, the relevant question in this case is 
whether the veteran was capable of performing the physical 
and mental acts required by employment during the period 
prior to that date, not whether he could find substantially 
gainful employment during that period.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  As unemployability is 
not shown in the one year period prior to the receipt of the 
August 1990 claim, April 28, 1999 is the latest of the dates 
set forth under 38 C.F.R. § 3.400(o)(2) (2000).  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
April 28, 1999 for the grant of entitlement to TDIU, and this 
claim must be denied.   

In reaching this conclusion, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to an effective date prior to April 
28, 1999 for the grant of entitlement to TDIU is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

